Case 2:16-cv-00230-JRG Document 314-4 Filed 10/05/18 Page 1 of 3 PageID #: 20263




                       Exhibit C
Case 2:16-cv-00230-JRG Document 314-4 Filed 10/05/18 Page 2 of 3 PageID #: 20264

                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION



                          PACKET INTELLIGENCE LLC,
                                  Plaintiff,
                                        v.
                           NETSCOUT SYSTEMS, INC.,
          TEKTRONIX COMMUNICATIONS, and TEKTRONIX TEXAS, LLC
                                  Defendants.




                            Russell Dietz




                          Civil Action No. 2:16-CV-00230

                                                                                   1
          Case 2:16-cv-00230-JRG Document 314-4 Filed 10/05/18 Page 3 of 3 PageID #: 20265
   How Devices Communicate: Conversational Flow



USER DEVICE                   CONVERSATION FLOW                                        ESPN




                                                                              The                ADSENSE
                                                                            Internet
                                  MONITOR        ROUTER

                                          Wireless
                                          Network                                       AKAMAI




                                                                                                     6
